DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to Applicant’s filing on February 5, 2019. Claims 1-5 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority to Japanese Patent Application No. 2018-020062 filed on February 7, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5 are directed to the abstract idea of obtaining data, as explained in detail below. The claims do not include additional 
Claim 1 recites a road obstacle identification system comprising circuitry configured to acquire information on a position of a vehicle, acquire information on sounds around the vehicle, acquire a moving state of the vehicle, and identify a position of a road having an obstacle based on the information on the position of the vehicle, the information on the sounds around the vehicle, and the moving state of the vehicle. Under its broadest reasonable interpretation, the claim recites an abstract idea, notably, the collecting and gathering of data recited at a high level of generality. The additional element of circuitry is also recited at a high level of generality thereby failing to impose any meaningful limits on practicing the abstract idea. Additionally, the judicial exception has not been integrated into a practical application because there are no additional elements to consider. Therefore, the claimed invention is not eligible subject matter.
The same rationale applies to independent claim 5 because the claim recites nearly identical subject matter to claim 1.
Claims 2 and 4 recite additional elements that are considered collecting and gathering data and do not render the claimed invention subject matter eligible. 
Examiner notes claim 3 imposes a meaningful limitation on the claimed invention and if included in the independent claim would render the claimed invention patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi, US 20170259820 A1, hereinafter referred to as Takahashi.
As to claim 1, Takahashi discloses a road obstacle identification system, comprising circuitry configured to: 
acquire information on a position of a vehicle (Acquire current position – See at least ¶31); 
acquire information on sounds around the vehicle (Acquire sound – See at least ¶90); 
acquire a moving state of the vehicle (Acquire vehicle speed and steering angle – See at least ¶30); and
identify a position of a road having an obstacle based on the information on the position of the vehicle, the information on the sounds around the vehicle, and the moving state of the vehicle (Process surrounding environment information for a given location, i.e. “identify a position of a road,” and detect obstacles, wherein the position of the road is indicated by the current position of the vehicle – See at least ¶59, and 65; Surrounding environment information is collected by sensor group item 20 – See at least ¶23; Sounds used as portion of sensor information – See at least ¶90).
	The same rationale applies to independent claim 5 because it recites nearly identical subject matter as claim 1.

As to claim 4, Takahashi discloses a sensor installed in the vehicle and configured to detect the moving state of the vehicle, wherein the circuitry is configured to acquire the moving state of the vehicle based on a detection result of the sensor (Plurality of vehicle sensors – See at least ¶22 and Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, US 20170259820 A1, in view of Nakamura, US 20190259272 A1, hereinafter referred to as Takahashi, and Nakamura, respectively.
As to claim 2, Takahashi fails to explicitly disclose the circuitry is configured to identify the road having the obstacle based on the information on the sounds around the vehicle and the information on the position of the vehicle that are acquired at a time when a circumventing motion of the vehicle is identified based on the moving state of the vehicle. However, Nakamura teaches acquiring surrounding vehicle information at a time when a circumventing motion of the vehicle is identified based on the moving state of the vehicle (Acquire vehicle information when it has been identified that a vehicle is detouring, i.e. “circumventing” – See at least Abstract).
Takahashi discloses identifying objects on a road on which a vehicle travels by acquiring various surrounding environment data including audio. Nakamura teaches acquiring vehicle information based on vehicle moving states indicative of a time when a circumventing motion of a vehicle is identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takahashi and include the feature of the circuitry is configured to identify the road having the obstacle based on the information on the sounds around the vehicle and the information on the position of the vehicle that are acquired at a time when a circumventing motion of the vehicle is identified based on the moving state of the vehicle, as taught by Nakamura, to identify circumstances that affect vehicle travel with greater confidence.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, US 20170259820 A1, in view of Mortazavi et al., US 20200269877 A1, hereinafter referred to as Takahashi, and Mortazavi, respectively.
As to claim 3, Takahashi fails to explicitly disclose the circuitry is configured to guide the vehicle along a route that circumvents the road having the obstacle. However, Mortazavi teaches circuitry configured to guide a vehicle along a route that circumvents a road having an obstacle (Updated path circumvents nearby obstacles – See at least ¶158).
Takahashi discloses identifying objects on a road on which a vehicle travels by acquiring various surrounding environment data including audio. Mortazavi teaches updating a route to provide a new route that circumvents nearby obstacles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takahashi and include the feature of the circuitry is configured to guide the vehicle along a route that circumvents the road having the obstacle, as taught by Mortazavi, because providing an updated route that circumvents an obstacle is known and routine in the vehicle object detection and navigation arts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668